                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case           5:20-cv-02179-AB (GJS)                                   Date     June 3, 2021
 No.
 Title          LaSean Jackson v. County of San Bernardino, et al.



 Present:                  Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                               N/A
                  Deputy Clerk                                    Court Reporter / Recorder
          Attorneys Present for Plaintiff:                  Attorneys Present for Defendant:
                    None present                                         None present

 Proceedings:            (IN CHAMBERS) Order To Show Cause Re: Failure To Provide
                         Court With Valid Address And Possible Dismissal


       On May 14, 2021, the Court issued an “Order Requiring Action” advising Plaintiff
of his various options in pursuing his civil rights case in this Court. The copy of the May
14 Order served upon Plaintiff at his docket address of record (the West Valley Detention
Center) was returned by the U.S. Postal Service to the Clerk’s Office on May 24, 2021, as
undeliverable, with notations “Return to Sender” and “No Longer in Custody.” [Dkt.
11].

         Local Rule 41-6 provides that:

                A party proceeding pro se shall keep the Court and opposing parties
         apprised of such party’s current address and telephone number, if any, and e-
         mail address, if any. If mail directed by the Clerk to a pro se plaintiff’s address
         of record is returned undelivered by the Postal Service, and if, within fifteen
         (15) days of the service date, such plaintiff fails to notify, in writing, the Court
         and opposing parties of said plaintiff’s current address, the Court may dismiss
         the action with or without prejudice for want of prosecution.




                                                                                     Initials of preparer _efc___
CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                      Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
 Case           5:20-cv-02179-AB (GJS)                           Date   June 3, 2021
 No.
 Title          LaSean Jackson v. County of San Bernardino, et al.

More than 15 days have passed since the May 14 Order was served on Plaintiff at his
docket address of record, and Plaintiff has not filed a notice of his new address, or
otherwise contacted the Court to provide a current address. Plaintiff has thus failed to
comply with the Local Rule 41-6 requirement that he submit a Notice of Change of
Address for filing when his address changed. Given Plaintiff’s failure to provide the
Court with a current address or other means of contacting him, the Court has no means of
communicating with him, given his failure to provide the Court with a telephone number
or email address.

       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why the Court should not
dismiss this action for failure to comply with Local Rule 41-6. By no later than June
17, 2021, Plaintiff shall file a response to this Order To Show Cause explaining why he
has failed to comply with Local Rule 41-6. Alternatively, Plaintiff may discharge his
obligation under this Order To Show Cause by simply filing the required Local Rule 41-6
Notice of Change of Address by the June 17, 2021 deadline.

      Plaintiff is cautioned that the failure to comply with this Order To Show
Cause will result in a recommendation that this action be dismissed pursuant to
Rule 41(b) of the Federal Rules of Civil Procedure and/or Local Rule 41-6 for want
of prosecution.

         IT IS SO ORDERED.




                                                                           Initials of preparer _efc___
CV-90 (10/08)                         CIVIL MINUTES - GENERAL                              Page 2 of 2
